Case: 19-10888      Document: 00515493525         Page: 1    Date Filed: 07/17/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 19-10888
                                                                              FILED
                                                                          July 17, 2020
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EZER ROSEMBEL BARRIENTOS-OSORIO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-211-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Ezer Rosembel Barrientos-Osorio appeals the sentence imposed upon
revocation of his supervised release following his conviction for illegal reentry,
contending that the district court plainly erred by imposing a new, 22-month
supervised release term on a deportable alien without explanation, contrary to
U.S.S.G. § 5D1.1(c). Because Barrientos-Osorio did not object to his revocation
sentence, we review for plain error. See United States v. Jones, 484 F.3d 783,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10888     Document: 00515493525     Page: 2   Date Filed: 07/17/2020


                                  No. 19-10888

792 (5th Cir. 2007). To show plain error, Barrientos-Osorio must identify (1) a
forfeited error (2) that is clear or obvious, and (3) that affects his substantial
rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If he satisfies
the first three requirements, we have discretion to remedy the error if the error
“seriously affect[s] the fairness, integrity or public reputation of judicial
proceedings.” Id. (internal quotation marks and citation omitted).
      We need not decide whether Barrientos-Osorio has shown clear or
obvious sentencing error because even if he could do so, his cursory and
misdirected arguments with respect to the third and fourth plain error prongs
are inadequate to warrant the exercise of our corrective discretion. See United
States v. Rivera, 784 F.3d 1012, 1019 n.3 (5th Cir. 2015); United States v.
Charles, 469 F.3d 402, 408 (5th Cir. 2006); United States v. Clark, 2020 WL
3261697, at *1 (5th Cir. June 16, 2020). Contrary to his assertions, Molina-
Martinez v. United States, 136 S. Ct. 1338 (2016), is not dispositive. Because
Barrientos-Osorio has not met his affirmative burden to establish each plain
error prong, see id. at 1343, we AFFIRM the judgment.




                                        2